Filed
                                                                                        Washington State
                                                                                        Court of Appeals
                                                                                         Division Two

                                                                                          July 11, 2017



    IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

                                        DIVISION II
 CAVE PROPERTIES, a Washington                                     No. 49073-1-II
 partnership, and MARCIA WICKTOM,

                       Appellants,

        v.                                                    PUBLISHED OPINION

 CITY OF BAINBRIDGE ISLAND, a
 Washington municipal corporation, and JOHN
 and ALICE TAWRESEY, husband and wife
 and the marital community comprised thereof,

                       Respondents.


       MAXA, A.C.J. – Cave Properties and Marcia Wicktom (collectively, Cave) appeal the

superior court’s dismissal of an action in which Cave asserted both a petition under the Land Use

Petition Act (LUPA), chapter 36.70C RCW, and a petition for a writ of review. Cave’s action

challenged the approval by the City of Bainbridge Island’s city council of a “latecomer

reimbursement agreement,” which generally allows a developer who installs a water system to

obtain reimbursement from other persons who later use that system. The approved agreement

required Cave to reimburse John and Alice Tawresey if Cave connected its property to a water

main that the Tawreseys had constructed. The superior court dismissed both petitions.

       We hold that the city council’s approval of the Tawreseys’ latecomer reimbursement

agreement qualified as a land use decision under RCW 36.70C.020(2)(b), and therefore hold that

the superior court had jurisdiction under LUPA. We decline to address Cave’s challenge to the
No. 49073-1-II


superior court’s dismissal of the writ of review because Cave presents no argument on that issue.

Accordingly, we reverse the superior court’s order dismissing Cave’s LUPA petition, affirm the

court’s order dismissing Cave’s writ of review, and remand for further proceedings.

                                             FACTS

       The Tawreseys were involved in the development of property on Bainbridge Island. To

obtain a permit for the development project, they were required to install an eight inch water

main along the adjacent public road to serve the new development. The new water main

replaced a smaller, four inch water main. The Tawreseys subsequently requested that the City

enter into a latecomer reimbursement agreement to allow them to recoup some of the costs of

construction from property owners who connected to the new water main in the future.

       The City prepared an agreement establishing that the owners of property in an identified

reimbursement area would have to pay certain reimbursement charges before connecting to the

water main. A parcel of property that Cave owned and two additional parcels that the Tawreseys

owned were the only undeveloped properties in the reimbursement area. The established

reimbursement charge was approximately $287 per frontage foot for each lot. The agreement

reflected that Cave’s property had 330 feet of frontage along the water main, meaning that the

total reimbursement charge for that property would be $94,920.52. The agreement did not

allocate any charges to developed properties fronting the water main.

       The City notified Cave of the proposed latecomer reimbursement agreement, as required

by local ordinance. Cave requested a public hearing before the city council to review the

agreement. A hearing was held on February 16, 2016 and then was continued to March 8. At

the hearing, both Cave and the Tawreseys submitted materials. Cave argued that the agreement



                                                2
No. 49073-1-II


was inappropriate, questioning certain construction invoices, how developable land was figured

in the reimbursement formula, and the length of the water line. The city council voted to

approve the agreement even though one council member noted that there were procedural

irregularities.” Clerk’s Papers (CP) at 32. The City’s public works director then signed the

agreement on behalf of the City.

       Cave appealed the city council’s decision to superior court in a pleading titled “Land Use

Petition or Petition for Writ of Review.” CP at 3. Cave claimed that the superior court had

jurisdiction under both LUPA and chapter 7.16 RCW, which concerns writs of certiorari,

mandamus, and prohibition. Cave challenged the cost of installing the water system and the

assessment formula for the latecomer reimbursement agreement and asserted that the city

council’s actions were erroneous in a number of ways.

       The City filed a motion to dismiss Cave’s petitions, arguing that the superior court had no

jurisdiction over the LUPA petition because the city council’s decision was not a “land use

decision” as defined in the act and that a writ of review was inapplicable because that decision

was not quasi-judicial. The Tawreseys joined the City’s motion. The superior court granted the

motion to dismiss.

       Cave appeals the dismissal of its petitions.

                                            ANALYSIS

A.     LEGAL PRINCIPLES

       LUPA is the exclusive means (with limited exceptions) by which superior courts obtain

subject matter jurisdiction to provide judicial review of land use decisions by local jurisdictions.

RCW 36.70C.030(1). However, superior courts have no jurisdiction under LUPA unless the



                                                  3
No. 49073-1-II


appeal involves a “land use decision” as defined in that statute. Durland v. San Juan County,

182 Wn.2d 55, 64, 340 P.3d 191 (2014). If the challenged action is not a land use decision, the

superior court must dismiss the LUPA appeal. See Conom v. Snohomish County, 155 Wn.2d

154, 157, 118 P.3d 344 (2005). We review de novo whether a superior court has jurisdiction

under LUPA. Id.

       Whether LUPA applies often impacts when an appeal must be filed. Under LUPA, a

land use decision must be appealed within 21 days. RCW 36.70C.040(3). If LUPA does not

apply, an appeal may be filed much later. See, e.g., chapter 7.16 RCW (allowing for writs of

certiorari, mandamus, and prohibition); Coballes v. Spokane County, 167 Wn. App. 857, 865-67,

274 P.3d 1102 (2012) (explaining the writ of certiorari).

       The meaning of “land use decision” depends on our interpretation of RCW

36.70C.020(2), which defines that term. We review de novo questions of statutory

interpretation. Jametsky v. Olsen, 179 Wn.2d 756, 761, 317 P.3d 1003 (2014). The purpose of

statutory interpretation is to determine and give effect to the legislature’s intent. Gray v. Suttell

& Assocs., 181 Wn.2d 329, 339, 334 P.3d 14 (2014). To determine legislative intent, we first

look to the plain language of the statute, considering the text of the provision, the context of the

statute, related provisions, and the statutory scheme as a whole. Id. If the statute defines a term,

we must rely on that provided definition. Blue Diamond Grp., Inc. v. KB Seattle 1, Inc., 163 Wn.

App. 449, 454, 266 P.3d 881 (2011). If not, we may refer to dictionary definitions for guidance.

Nissen v. Pierce County, 183 Wn.2d 863, 881, 357 P.3d 45 (2015).

       A statute is unambiguous if the plain language of the statute is susceptible to only one

reasonable interpretation. See Gray, 181 Wn.2d at 339. When a statute is unambiguous, we



                                                  4
No. 49073-1-II


apply the statute’s plain meaning as an expression of legislative intent without considering other

sources of such intent. Jametsky, 179 Wn.2d at 762.

B.     STATUTORY BASIS FOR LATECOMER FEES

       Both Washington statutes and the Bainbridge Island Municipal Code govern how a

property owner may obtain reimbursement for construction expenses after constructing or

improving a water system. They allow a developing owner to obtain reimbursement from other

property owners who subsequently connect to that system.

       1.   The Municipal Water and Sewer Facilities Act

       The Municipal Water and Sewer Facilities Act, chapter 35.91 RCW, was adopted to

enable the construction or improvement of water facilities and sewer systems. See RCW

35.91.010. The act provides a process through which a property owner who funds such

construction or improvement projects (hereinafter “developing owner”) can obtain

reimbursement for their costs from other property owners who later connect to or use the water

or sewer facilities. RCW 35.91.020(2). The reimbursement amounts collected from other

property owners are called “latecomer fees.” RCW 35.91.015(1).

       When a municipality’s ordinances require water or sewer facilities to be constructed or

improved at the developing owner’s sole expense as a prerequisite to further property

development, the municipality must contract with that owner for the construction or

improvement of those facilities. RCW 35.91.020(1)(a). The contract must include a section that

allows for pro rata reimbursement to the developing owner of a portion of the construction costs

incurred. RCW 35.91.020(2). This reimbursement must be from latecomer fees, paid by

property owners who subsequently connect to or use the water or sewer facilities but who did not



                                                5
No. 49073-1-II


contribute to their original cost. RCW 35.91.020(2). The contract must contain further

conditions as required by the particular municipality. RCW 35.91.020(1)(a).

       RCW 35.91.040 provides preconditions for another person to use the facility to benefit

his or her property. A person who wants a permit to use the facility must first pay to the

municipality whatever amount is required under the developing owner’s contract. RCW

35.91.040(1). If the person does not pay, the municipality may remove any unauthorized

connection. RCW 35.91.040(1).

       2.   Latecomer Reimbursement Agreements Under the BIMC

       The Bainbridge Island Municipal Code provisions governing latecomer reimbursement

for the construction of water systems, BIMC chapter 13.32, are consistent with RCW 35.91.020

and add additional procedural requirements.

       The BIMC provides for two types of agreements: (1) a “utility extension agreement” as

defined in BIMC 13.32.030, which is an agreement between the City and a developing owner for

the construction of utility improvements as contemplated in RCW 35.91.020(2), and (2) a

“latecomer reimbursement agreement” as described in BIMC 13.32.160. Under BIMC

13.32.040, the developing owner must submit an application to the City to construct a utility

improvement. The application for a utility extension agreement must designate whether the

developing owner will request latecomer reimbursement. BIMC 13.32.040.

       A request to require latecomer reimbursement must include certain information,

including a map of the proposed reimbursement area, the estimated cost for the utility

improvement, and a proposed method for calculating pro rata reimbursement charges. BIMC

13.32.100. BIMC 13.32.080 states that a developing owner who complies with the requirements



                                                 6
No. 49073-1-II


of chapter 13.32 and constructs utility improvements pursuant to a utility extension agreement

“shall receive latecomer reimbursement from owners of real property abutting the utility

improvements” who did not contribute to the cost of the utility improvements, are within the

established reimbursement area, have been assessed a reimbursement charge, and connect to

improvements within 15 years.1

       After the utility improvements are complete, the developing owner must submit all data

and information in support of the cost of improvements. BIMC 13.32.120. Based on this

information, the public works director calculates a pro rata reimbursement charge and

reimbursement area. BIMC 13.32.130. One permissible method for determining the pro rata

reimbursement charge is based on the front footage of the parcel along the improvements. BIMC

13.32.130. The City then sends an original latecomer reimbursement agreement to the

developing owner to sign. BIMC 13.32.150.

       After the developing owner executes the latecomer reimbursement agreement, the public

works director must send official notice of the recommended reimbursement charge and area to

the property owners subject to reimbursement. BIMC 13.32.170. The notice must include an

opportunity to request a hearing before the city council. BIMC 13.32.170.

       If any property owner requests a hearing, the City must schedule a hearing during a

regular city council meeting and provide notice of the hearing to the developing owner and

property owners subject to reimbursement. BIMC 13.32.170. After the hearing, the city council



1
  In addition, BIMC 13.10.050(C) states that if installed water mains “provide service or benefits
to properties other than those owned by the water main installer, such installer shall receive
latecomer reimbursement from the owners of such properties in accordance with Chapter 13.32
BIMC.”


                                                7
No. 49073-1-II


must approve, disapprove, or modify the recommended reimbursement charge and area. BIMC

13.32.180. The city council’s decision is the City’s final action on the reimbursement charge and

area. BIMC 13.32.180.

C.     LUPA JURISDICTION

       Cave argues that the city council’s approval of the latecomer agreement constituted a

land use decision under LUPA, and therefore the superior court erred by dismissing Cave’s

LUPA petition for lack of subject matter jurisdiction. We agree.

       1.   Definition of “Land Use Decision”

       As discussed above, a superior court reviews LUPA petitions in an appellate capacity and

therefore has jurisdiction only as conferred by the statute. Durland, 182 Wn.2d at 64. LUPA

provides appellate jurisdiction only over a “land use decision” as defined in RCW

36.70C.020(2). Durland, 182 Wn.2d at 64. If the city council’s approval of the Tawreseys’

latecomer reimbursement agreement was a land use decision, the superior court had jurisdiction

over Cave’s LUPA petition.

       LUPA contains the following definition of “land use decision”:

       [A] final determination by a local jurisdiction’s body or officer with the highest
       level of authority to make the determination, including those with authority to hear
       appeals, on:
       (a) An application for a project permit or other governmental approval required by
       law before real property may be improved, developed, modified, sold, transferred,
       or used . . . ;
       (b) An interpretative or declaratory decision regarding the application to a specific
       property of zoning or other ordinances or rules regulating the improvement,
       development, modification, maintenance, or use of real property; and
       (c) The enforcement by a local jurisdiction of ordinances regulating the
       improvement, development, modification, maintenance, or use of real property. . . .




                                                8
No. 49073-1-II


RCW 36.70C.020(2). The issue here is whether the city council’s decision to approve the

latecomer reimbursement charge and area qualifies as a land use decision under subsections

(2)(a) or (2)(b).

        2.   RCW 36.70C.020(2)(a): Application for Governmental Approval

        The first category of land use decision, defined in RCW 36.70C.020(2)(a), requires: (1)

an application; (2) for a project permit or other government approval; (3) required by law before

real property may be improved, developed, modified, sold, transferred, or used.

        The approval process for latecomer reimbursement agreements meets the first two

elements of the (2)(a) definition. First, the Tawreseys had to submit “an application for

latecomer reimbursement” on an approved form along with the utility improvement application.

BIMC 13.32.100. Second, the Tawreseys had to obtain government approval of the latecomer

reimbursement agreement. The public works director ultimately determined the reimbursement

charge and reimbursement area that would be incorporated into the agreement and the city

council approved the agreement.

        However, the third element is not satisfied. The law did not require the Tawreseys to

enter into a latecomer reimbursement agreement before they could develop or use their property.

By the time the city council approved the agreement, the Tawreseys already had obtained

permits for their development and installed the required water main. The application for

latecomer reimbursement affected only the Tawreseys’ ability to recoup some of their

development expenses.

        Cave seems to argue that approval of the latecomer reimbursement agreement was

required for the Tawreseys to develop their property because the application for the agreement



                                                9
No. 49073-1-II


had to be submitted with the application for installation of the water main. But the BIMC makes

clear that the process to approve the utility extension is separate from the process to approve

reimbursement. A developing owner’s request for a latecomer reimbursement agreement and the

terms of that agreement are not factors in the City’s decision to approve a utility extension

agreement. See BIMC 13.32.040, .050. In fact, the City does not begin considering the

applicable reimbursement charges and area until after the utility installation is complete. BIMC

13.32.120, .130.

       The Tawreseys were not required by law to obtain approval of a latecomer

reimbursement agreement before their property could be improved, developed, modified,

transferred, or used. Therefore, we hold that the city council’s decision on the latecomer

reimbursement agreement was not a land use decision under RCW 36.70C.020(2)(a).

       3.   RCW 36.70C.020(2)(b): Interpretative or Declaratory Decision

            a.     Failure to Argue Application of (2)(b)

       Initially, the City argues that Cave did not sufficiently raise the applicability of RCW

36.70C.020(2)(b) in superior court or in its appeal brief, and therefore under RAP 2.5(a) we

should not consider the applicability of that section. We disagree.

       The City is correct that Cave did not expressly reference subsection (2)(b) and quoted

only from subsection (2)(a) in its superior court brief. We generally do not consider arguments

on an issue that a party did not make in the superior court. Silverhawk, LLC v. KeyBank Nat’l

Ass’n, 165 Wn. App. 258, 265, 268 P.3d 958 (2011). However, when an argument is related to

the issues addressed in the superior court, we may exercise our discretion to consider newly-




                                                 10
No. 49073-1-II


articulated theories for the first time on appeal. Mavis v. King County Pub. Hosp. No. 2, 159

Wn. App. 639, 651, 248 P.3d 558 (2011).

       In the superior court, Cave cited to chapter 36.70C RCW and generally argued that the

city council’s decision was a land use decision. The court and the opposing parties knew that

RCW 36.70C.020(2) defined land use decision and had the opportunity to address all its

subdivisions. We exercise our discretion to consider the applicability of RCW 36.70C.020(2)(b)

despite Cave’s failure to expressly address this subsection in the superior court.

       The City also is correct that Cave in its appellate brief did not expressly reference

subsection (2)(b) and quoted only from subsection (2)(a). We generally do not address

arguments the parties do not make in their appeal briefs. Norcon Builders, LLC v. GMP Homes

VG, LLC, 161 Wn. App. 474, 486, 254 P.3d 835 (2011). However, again Cave cited to chapter

36.70C RCW and generally argued that the city council’s decision was a land use decision. And

Cave cited and discussed Vern F. Sims Family Ltd. P’ship I v. City of Burlington, No. 73608-6-I

(Wash. Ct. App. July 5, 2016) (unpublished)

https://www.courts.wa.gov/opinions/pdf/736086.pdf. The court in Sims addressed only RCW

36.70C.020(2)(b) in ruling that a land use decision had occurred. Id. at 11-12.

       Although Cave’s briefing on appeal could have been more specific, Cave addressed

whether the city council’s approval of the latecomer reimbursement agreement was a land use

decision under RCW 36.70C.020 and the discussion of Sims was sufficient to raise the

applicability of subsection (2)(b).




                                                 11
No. 49073-1-II


             b.   Applicability of Subsection (2)(b)

       The second category of land use decision, defined in RCW 36.70C.020(2)(b), requires:

(1) an interpretative or declaratory decision, (2) regarding the application to a specific property,

(3) of zoning or other ordinances or rules regulating the improvement, development,

modification, maintenance, or use of real property.

       Cave argues that the latecomer reimbursement agreement process regulated the

development and use of its property by imposing a reimbursement charge if that property

connects to the water main. The city council’s approval of the Tawreseys’ latecomer

reimbursement agreement meets each element of the (2)(b) definition.

       First, the approval must be a declaratory decision. RCW 36.70C.020(2)(b). Because

LUPA does not define this term and there are no cases addressing the term in a LUPA context,

we refer to dictionary definitions. Nissen, 183 Wn.2d at 881. “Declaratory” is defined as

“serving to declare, set forth, or explain” and another definition is “declaring what is the existing

law.” WEBSTER’S THIRD NEW INTERNATIONAL DICTIONARY 586 (2002). One definition of

“decision” is “a determination arrived at after consideration.” Id. at 585. Under these

definitions, the city council’s approval of the proposed latecomer reimbursement agreement was

a declaratory decision in that it declared the City’s final action on the agreement. See BIMC

13.32.180.

       The Tawreseys argue that the city council did not make any interpretive or declaratory

findings. But by approving the agreement’s terms, the city council necessarily declared the

City’s position regarding those terms.




                                                 12
No. 49073-1-II


       Second, the ordinances governing latecomer reimbursement and the agreement adopted

pursuant to those ordinances applied to a specific property – the parcel owned by Cave. Under

the terms of the approved latecomer reimbursement agreement, the city council’s decision

established that the Cave property would be subject to the established reimbursement charges if

it connected to the new water main.

       The third element requires that the declaratory decision involve ordinances that regulate

the development and use of real property. The latecomer reimbursement agreement was

developed pursuant to the City’s ordinances. And the ordinances “regulated” Cave’s use and

development of its property. The agreement provided that Cave must pay a significant charge if

it engages in any development of its property that requires a connection to the upsized water

main. Imposing a fee as a condition for property development can constitute a land use decision.

See James v. Kitsap County, 154 Wn.2d 574, 586, 115 P.3d 286 (2005) (holding that imposition

of impact fees as a condition for the issuance of a building permit is a land use decision).

       Cave cites to Sims, an unpublished decision of Division One of this court.2 In Sims, a

developer entered into a latecomer reimbursement agreement with the City after making street

improvements. Sims, slip op. at 4-5. The authorizing statute, RCW 35.72.010, stated that

persons within the assessment reimbursement area who developed their property during a certain

period of time were required to pay a reimbursement assessment. Id. at 2. The city council

voted to approve the latecomer reimbursement agreement. Id. at 6.


2
 Under GR 14.1(a), an unpublished court of appeals decision filed on or after March 1, 2013
may be cited as nonbinding authority, and may be accorded such persuasive value as we deem
appropriate. GR 14.1(c) provides that appellate courts should not cite or discuss unpublished
decision “unless necessary for a reasoned decision.” We discuss Sims here because it is the only
case we have located that addresses the issue presented in this case.


                                                 13
No. 49073-1-II


          On appeal, the issue was whether the city council’s approval was a land use decision

under RCW 36.70C.020(2). Sims, slip op. at 11-12. The court held that the city council’s

approval of the latecomer reimbursement agreement was a land use decision under subsection

(2)(b):

          The city council’s determination mandated that should Sims or others decide to
          develop their property within the assessment area during the period of the latecomer
          agreement, once executed, they would have to pay assessments for benefits
          received pursuant to the latecomer agreement. Clearly, this was a land use decision.

Id.

          The facts in Sims are similar but not identical to the facts here. As in this case, the

latecomer reimbursement agreement in Sims required property owners within the assessment

reimbursement area to contribute to the cost of local improvements. However, the

reimbursement payments in Sims were mandatory if the property owners wanted to complete any

development during the duration of the latecomer agreement. Id. The latecomer agreement at

issue here is not so broad, and payment of a reimbursement charge is required only if Cave

intends to connect to the water main. Sims is therefore instructive, but it is not directly on point

here.

          Highlighting this distinction, the City emphasizes that Cave is not required to pay the

latecomer fee because nothing requires Cave to connect to the water main.3 The City argues that

subsection (2)(b) cannot apply because, if Cave does not want to pay the assessment, it can

simply connect to a different line not covered by the agreement or not connect at all. The


3
 The City does not directly address RCW 36.70C.020(2)(b) because of its position that Cave did
not properly raise the issue. But it makes this argument in another context, and it is relevant to
subsection (2)(b).



                                                    14
No. 49073-1-II


Tawreseys make the same argument, claiming that the city council’s approval of the latecomer

reimbursement agreement did not control Cave’s use or development of its property because

Cave did not have to connect to the water main.

       It appears possible that Cave could develop its property without connecting to the upsized

water main. The map of the reimbursement area shows that, although the west side of Cave’s

parcel abuts the upsized water main, the east side of the parcel abuts another road that could have

a water main. And Cave possibly could obtain water from some other source. However, the city

council’s determination cannot logically turn on whether connection to the water main was

necessary for Cave to develop its property because that fact was unknown when the city council

approved the agreement. Because the appeal period for a land use decision under LUPA is 21

days, Cave could not wait to see if it needed to connect to the water main before appealing the

city council’s approval.

       Further, even if Cave had other water options, the latecomer reimbursement agreement

still “regulated” Cave’s property by imposing a reimbursement charge on the most obvious

option – connecting to a water main that runs along 330 feet of its property.

       We hold that the city council’s approval of the terms of the latecomer reimbursement

agreement qualifies as a land use decision under RCW 36.70C.020(2)(b). Therefore, we hold

that the superior court had jurisdiction over Cave’s petition under LUPA.

D.     WRIT OF REVIEW

       Cave assigns error to the superior court’s dismissal of its writ of review petition. We

decline to consider this issue because Cave presented no argument in its appeal brief regarding

the writ of review.



                                                15
No. 49073-1-II


       We generally do not consider an assignment of error if the appellant presents no

argument on that assignment of error. Shelcon Constr. Grp., LLC v. Haymond, 187 Wn. App.

878, 889, 351 P.3d 895 (2015). Cave’s brief contains only one passing reference to the writ of

review, and Cave does not explain why the superior court erred in denying the writ of review.

Because Cave presented no argument regarding the writ of review, we decline to consider

whether the superior court erred in dismissing it.

                                         CONCLUSION

       We reverse the superior court’s order dismissing Cave’s LUPA petition, affirm the

court’s order dismissing Cave’s writ of review, and remand for further proceedings.



                                                     MAXA, A.C.J.



 We concur:




LEE, J.




SUTTON, J.




                                                16